NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0613-18T3

FRIENDS OF HISTORIC
FLEMINGTON, LLC,
GARY SCHOTLAND, and
LOIS K. STEWART,

          Plaintiffs-Appellants,

v.

BOROUGH OF FLEMINGTON,
BOROUGH COUNCIL OF THE
BOROUGH OF FLEMINGTON,
and THE PLANNING BOARD OF
THE BOROUGH OF FLEMINGTON,

     Defendants-Respondents.
________________________________

FLEMINGTON CENTER URBAN
RENEWAL, LLC,

     Intervenor-Respondent.
________________________________

                    Submitted January 21, 2020 – Decided May 6, 2020

                    Before Judges Messano, Ostrer and Susswein.
            On appeal from the Superior Court of New Jersey, Law
            Division, Hunterdon County, Docket No. L-0290-17.

            Maley Givens, PC, attorneys for appellants (M. James
            Maley, Jr. and Erin E. Simone, on the briefs).

            McManimon, Scotland & Baumann, LLC, attorneys for
            intervenor-respondent Flemington Center Urban
            Renewal, LLC (William W. Northgrave and Ted Del
            Guercio, III, on the brief).

            McNally, Yaros, Kadzynski & Lime, LLC, attorneys
            for respondent The Borough of Flemington, and
            Maraziti Falon, LLP, attorneys for respondents
            Borough of Flemington and The Borough Council of
            the Borough of Flemington, join in the brief of
            intervenor-respondent Flemington Center Urban
            Renewal, LLC.

PER CURIAM

      This appeal results from plaintiffs' unsuccessful challenge in the Law

Division to the Flemington Borough Council's July 2017 resolution designating

certain properties as an area in need of redevelopment. Plaintiffs claim the trial

court committed legal and factual errors. We are unpersuaded and affirm.

      In March 2017, the Borough Council adopted a resolution directing the

municipal Planning Board to investigate and hold public hearings to determine

if certain properties (the Study Area) should be designated "an area in need of




                                                                          A-0613-18T3
                                        2
redevelopment."1    Years earlier, in 2010, the Borough had designated the

historic Union Hotel, which was vacant since 2008, as an area in need of

redevelopment. The redevelopment area at that time consisted solely of one lot,

upon which sat the hotel and a parking area to its rear. After the designated

developer failed to fulfill its obligations, the Borough cancelled the redeveloper

agreement. The Planning Board conducted another study in 2014, expanded the

redevelopment area by adding additional properties adjacent to the hotel (the

2014 redevelopment area), and the Borough adopted the new plan and

designated a different redeveloper. Those efforts also failed. In 2016, the

Borough entered negotiations with John J. Cust, Jr., and ultimately conditionally

designated him as redeveloper of the 2014 redevelopment area.              Cust's

conceptual plan envisioned other uses in an even more expanded redevelopment

area.

        Citing the two unsuccessful prior development attempts, the Borough

Council's March 2017 resolution stated there was a need to expand the

redevelopment area "beyond hotel and residential uses by including uses such

as retail, educational, cultural and medical" in order to "arrest and reverse the



1
   Except when necessary to distinguish them, we refer to the municipal
defendants as "the Borough" throughout this opinion.
                                                                          A-0613-18T3
                                        3
lack of proper development[.]" The Study Area was comprised of only six

properties immediately adjacent to or directly across the street from the 2014

redevelopment area.     Also, in March 2017, the Borough Council passed a

resolution authorizing execution of a redeveloper agreement with Cust's single -

purpose entity, intervenor Flemington Center Urban Renewal, LLC (FCUR).

      In April 2017, the Borough executed a redevelopment agreement with

FCUR.    Notably, the agreement included the Borough's representation and

warranty that in addition to those properties already included in the 2014

redevelopment area, the properties in the Study Area would be designated areas

in need of redevelopment.

      The Planning Board completed its investigation in May. Without finding

that the properties in the Study Area themselves met the statutory criteria as an

area in need of redevelopment, see N.J.S.A. 40A:12A-5, the report of the

Borough's planning expert, Elizabeth McManus, cited N.J.S.A. 40A:12A-3 and

concluded that the properties were "necessary for the effective redevelopment

of the [2014 redevelopment area]."

      N.J.S.A.   40A:12A-3     defines   certain   terms   used   in   the     Local

Redevelopment and Housing Law, N.J.S.A. 40A:12A-1 to -89 (the LRHL), and

provides in pertinent part:


                                                                             A-0613-18T3
                                         4
            "Redevelopment area" or "area in need of
            redevelopment" means an area determined to be in need
            of redevelopment pursuant to [N.J.S.A. 40A:12A-5 and
            -6] . . . . A redevelopment area may include lands,
            buildings, or improvements which of themselves are
            not detrimental to the public health, safety or welfare,
            but the inclusion of which is found necessary, with or
            without change in their condition, for the effective
            redevelopment of the area of which they are a part.

            [(Emphasis added).]

      The Planning Board held a public meeting in June at which McManus

testified. Plaintiff Friends of Historic Flemington, LLC (Friends) — a non-

profit group of objectors — produced a professional planner as an opposing

witness; members of the public also testified. After the hearing, the Planning

Board unanimously voted to recommend designation of the Study Area as an

area in need of redevelopment. In July 2017, the Borough Council adopted a

resolution (the July 2017 resolution) designating the Study Area as a "[n]on-

[c]ondemnation [r]edevelopment [a]rea[.]"

      Friends, joined by two individuals who owned properties near the Study

Area, filed a complaint in lieu of prerogative writs challenging the July 2017

resolution. The Borough and Planning Board filed answers. Following oral

argument, the Law Division judge issued a comprehensive oral opinion rejecting




                                                                       A-0613-18T3
                                       5
plaintiffs' arguments. He entered an order dismissing their complaint, and this

appeal ensued.2

      Before us, noting McManus's recognition that the Study Area did not

satisfy the statutory criteria for designation as an area in need of redevelopment

pursuant to N.J.S.A. 40A:12A-5, plaintiffs claim that N.J.S.A. 40A:12A-3 alone

cannot provide the basis to declare an area "in need of redevelopment" pursuant

to the LRHL.      As a corollary argument, plaintiffs contend the July 2017



2
   Plaintiffs' appendix documents certain events that transpired after passage of
the July 2017 resolution. For example, a January 2018 consent case
management order, entered in the Law Division after the pleadings were filed,
states that in December 2017, the Borough Council "adopted an amended
redevelopment plan for the redevelopment area at issue in this matter." The
consent order tolled plaintiffs' right to challenge that municipal action until
thirty days after the court decided the prerogative writs litigation. The record is
silent as to whether plaintiffs ever challenged the adoption of the amended
redevelopment plan.

       The appendix also includes a September 2018 consent order filed in
different litigation in which plaintiffs were challenging a site plan application
filed by FCUR that included the properties in the Study Area. This consent
order stated that FCUR was proceeding at its "own risk[,]" and that any "[v]ested
[r]ights" FCUR might otherwise obtain under the Municipal Land Use Law did
not apply to "any change that may occur" as a result of plaintiffs' challenges
"concerning the redevelopment areas in which the [Study Area] properties are
situated or the Union Hotel Redevelopment Plan."

      None of the parties to this appeal, nor intervenor, has discussed what
implications, if any, these consent orders and related proceedings in the Law
Division have upon the arguments raised for our consideration.
                                                                           A-0613-18T3
                                        6
resolution violated the "Blighted Areas Clause of the New Jersey Constitution."

See N.J. Const. art. VIII, § 3, ¶ 1. They also argue that the Borough improperly

delegated its sole legislative authority to declare an area in need of

redevelopment when it agreed to do so pursuant to the 2016 redeveloper

agreement.     Plaintiffs further contest the judge's finding of "substantial

evidence" that addition of the Study Area to the existing 2014 redevelopment

area was necessary for the success of the endeavor.

      We have considered these arguments in light of the record and applicable

legal standards. We affirm.

                                          I.

      "[P]lanning boards and governing bodies . . . have an obligation to

rigorously comply with the statutory criteria for determining whether an area is

in need of redevelopment[,] . . . [but] after the municipal authorities have

rendered a decision . . . that decision is 'invested with a presumption of validity.'"

62–64 Main St., LLC v. Mayor & Council of Hackensack, 221 N.J. 129, 156–

57 (2015) (quoting Levin v. Twp. Comm. of Bridgewater, 57 N.J. 506, 537

(1971)). "'Judicial review of a blight determination' must be informed by an

understanding 'of the salutary social and economic policy' advanced by

redevelopment statutes." Id. at 157 (quoting Levin, 57 N.J. at 537).


                                                                              A-0613-18T3
                                          7
      While courts do not serve as "a rubber stamp" for the municipality's

decision, "[s]o long as the blight determination is supported by substantial

evidence in the record, a court is bound to affirm that determination." Ibid.

(citing Gallenthin Realty Dev., Inc. v. Borough of Paulsboro, 191 N.J. 344, 372–

73 (2007)). Nonetheless, it is the court's function to construe a statute and

determine whether it passes constitutional muster. Gallenthin, 191 N.J. at 358–

60.

      "A delineated area may be determined to be in need of redevelopment if,

after investigation, notice and hearing . . . the governing body . . . concludes that

within the delineated area any of . . . [eight] conditions is found[.]" N.J.S.A.

40A:12A-5. It is undisputed that none of the six lots included in the Study Area

fit any of the eight statutory categories.

      However, "[e]ven if [a lot], standing alone, d[oes] not meet the definition

of blight, it still might be properly categorized as part of an area in need of

redevelopment. Blight determinations are not viewed in a piecemeal fashion. "

62-64 Main St., 221 N.J. at 161 (citing Levin, 57 N.J. at 539); see also,

Gallenthin, 191 N.J. at 372 ("[N]on-blighted parcels may be included in a

redevelopment plan if necessary for rehabilitation of a larger blighted area[.]");

Vineland Constr. Co. v. Twp. of Pennsauken, 395 N.J. Super. 230, 251 (App.


                                                                             A-0613-18T3
                                         8
Div. 2007) ("[I]t is not necessary that every property within the area designated

for redevelopment be substandard provided that the 'area as a whole qualifies'

for redevelopment." (quoting N.J.S.A. 40A:12A-3)). Whenever the challenge is

to the inclusion of non-blighted properties within a delineated redevelopment

area, the Court has clearly circumscribed the scope of our review:

            The fact that such an area includes some sound homes
            or buildings, or even that incorporated therein as an
            integral part and necessary to the accomplishment of
            the redevelopment plan, is a portion of the municipality
            containing structures which are not substandard, is not
            sufficient to provoke a judicial pronouncement that the
            Legislature unreasonably surrendered its prerogatives
            and duties. And [,] moreover, where[]as in this instance
            the guides for the subordinate agency action are
            adequate, the courts will not interfere with the
            boundary lines adopted in the absence of palpable abuse
            of discretion.

            [Wilson v. City of Long Branch, 27 N.J. 360, 379
            (1958) (citing City of Newark v. N.J. Turnpike Auth.,
            7 N.J. 377, 385 (1951)).]

      We reject the false dilemma plaintiffs pose throughout the statutory and

constitutional arguments in their brief, i.e., whether N.J.S.A. 40A:12A-3's

definition of an "area in need of redevelopment" provides an independent ground

for designation. Those arguments ignore the entire context of the controversy.

Simply put, contrary to plaintiffs' position that the Borough approved a "stand

alone" redevelopment area, the record amply supports the conclusion that the

                                                                         A-0613-18T3
                                       9
Borough never viewed the Study Area as anything other than part of a larger

area in need of redevelopment.

       Additionally, the validity of the Borough's early determination that the

2014 redevelopment area was an area in need of redevelopment is simply not

before us, and we reject the suggestion that the Borough was required by the

LRHL to conduct a new study of the entire area. See also Powerhouse Arts Dist.

Neighborhood Ass'n v. City Council of Jersey City, 413 N.J. Super. 322, 336

(App. Div. 2010) (rejecting the plaintiffs' assertion that an amendment to a

redevelopment plan that incorporated a redevelopment area blighted decades

earlier required they be "reevaluated together pursuant to N.J.S.A. 40A:12A -

5").

       McManus's report explained how the overall prospects of redevelopment

benefitted from the inclusion of the Study Area properties into the then-existing

2014 redevelopment area. During her testimony before the Planning Board, she

explained in detail the prior efforts to redevelop the area, with the historic Union

Hotel as its cornerstone, and the shortcomings of those efforts.         McManus

discussed the Study Area properties' "physical relationship to the existing Union

Hotel redevelopment area[,]" explaining in detail how both "tracts" of properties

enhanced the prospects for successful redevelopment of the entire area. In


                                                                            A-0613-18T3
                                        10
addition, the July 2017 resolution explicitly approved the "inclusion" of the

Study Area properties into the existing redevelopment plan.          The Court in

Gallenthin specifically recognized the possibility that additional properties may

be added to an existing redevelopment area when necessary if that municipal

determination were supported by the record evidence. 191 N.J. at 372; see also

Casino Reinvestment Dev. Auth. v. Birnbaum, 458 N.J. Super. 173, 188 (App.

Div. 2019) ("Courts have recognized that there are inherent uncertainties in the

redevelopment process . . . .").

      Plaintiffs would have us turn a blind eye to all that preceded the passage

of the July 2017 resolution and accept what the record belies. The Borough was

not delineating a stand-alone redevelopment area that failed to meet the criteria

of the LRHL. Rather, the Borough was attempting to address, in a rational and

considered way, the past failures and shortcomings of prior attempts to develop

the Union Hotel redevelopment area. When viewed in its entirety, and in the

proper context, this record "contains more than a bland recitation of applicable

statutory criteria and a declaration that [the] criteria [for designation] are met."

Gallenthin, 191 N.J. at 373. It supports our restrained review of the Borough's

actions in this case. We cannot conclude that the July 2017 resolution violated

the LHRL or the New Jersey Constitution.


                                                                            A-0613-18T3
                                        11
                                        II.

       Plaintiffs contend that N.J.S.A. 40A:12A-8 sets a precise procedure for

designation of a redeveloper and does not permit execution of a redevelopment

agreement for properties not included in the redevelopment area. Plaintiffs

assert that because the agreement in this case included the Borough's promise

and warranty to designate the Study Area as an area in need of redevelopment,

the Borough improperly delegated its sole authority under the LRHL to FCUR.

We disagree.

      "Upon the adoption of a redevelopment plan . . . [a] municipality" may

"contract with . . . redevelopers for the . . . undertaking of any project . . . ."

N.J.S.A. 40A:12A-8(f) (emphasis added). The trial judge focused his attention

on subsection (k), which permits the municipality to "[r]equest that the

[p]lanning [b]oard recommend and governing body designate particular areas as

being in need of redevelopment . . . and make recommendations for the

redevelopment or rehabilitation of such areas." He reasoned that the redeveloper

contract with FCUR permitted the Borough to pass the May 2017 resolution

requesting the Planning Board's investigation of the Study Area, and, therefore,

the contract was not an ultra vires delegation of municipal authority.




                                                                           A-0613-18T3
                                       12
      Without necessarily adopting the judge's reasoning, we reject plaintiffs'

argument based on the language of the redeveloper agreement itself. Section

2.1 of the agreement states:

            It is expressly understood and acknowledged by the
            parties, [] that the execution of this Agreement does not
            apply to or impact any properties in the [2017 Study]
            Area unless and until such properties are duly-
            designated as an area in need of redevelopment and a
            redevelopment plan is adopted, pursuant to the
            [LRHL].

Contrary to plaintiffs' assertion, the Borough did not contract away its authority

to proceed in accordance with the LRHL by first authorizing the Planning Board

to study the additional properties, hold public hearings, and make

recommendations; the redeveloper agreement did not relieve the Borough of its

obligations under the LRHL to either adopt or reject those recommendations and

thereafter approve a designated redevelopment area as appropriate.

      Finally, plaintiffs contend that substantial evidence did not support the

trial court's finding that the Study Area properties were necessary to the success

of the redevelopment plan as amended. Plaintiffs recognize that they did not

raise this specific argument before the trial judge.

      We generally refuse to consider issues not presented to the trial court.

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973). However, during oral


                                                                          A-0613-18T3
                                       13
argument, plaintiffs' counsel did assert that the Study Area was designated an

area in need of redevelopment because of the terms of the redeveloper agreement

and FCUR's desire to include the properties in an expanded redevelopment area,

rather than because of any need to correct circumstances that led to past failures

in developing the Union Hotel area. We therefore consider the argument and

reject it.

       We start with the presumption that the Borough's decision was valid. 62–

64 Main St., 221 N.J. at 157. However, a municipality's designation of an area

as one in need of redevelopment must be "supported by substantial evidence[,]"

as explicitly required by the LRHL. Powerhouse Arts Dist., 413 N.J. Super. at

332 (quoting N.J.S.A. 40A:12A-6(b)(5)); see ERETC, LLC v. City of Perth

Amboy, 381 N.J. Super. 268, 277–78 (App. Div. 2005). Plaintiffs' recitation of

past efforts to redevelop the Union Hotel, and their opinions as to why they

failed, are insufficient to carry the burden they must bear in attacking municipal

action. See, e.g., Concerned Citizens of Princeton, Inc. v. Mayor & Council of

Princeton, 370 N.J. Super. 429, 453 (App. Div. 2004) ("[T]he burden is on the

objector to overcome the presumption of validity by demonstrating that the

redevelopment designation is not supported by substantial evidence, but rather

is the result of arbitrary or capricious conduct on the part of the municipal


                                                                          A-0613-18T3
                                       14
authorities.") (citing Levin, 57 N.J. at 537; Bryant v. City of Atlantic City, 309
N.J. Super. 596, 610 (App. Div.1998)).

      As already noted, McManus's report, her testimony before the Board, and

the Borough Council's resolution which clearly linked the Study Area to the

success of any development of the 2014 redevelopment area demonstrates the

Borough's actions were not arbitrary, capricious or unreasonable.

      Affirmed.




                                                                          A-0613-18T3
                                       15